Case 9:18-cv-80176-BB Document 313 Entered on FLSD Docket 11/26/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

           plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/


                            DEFENDANT’S NOTICE OF FILING ERRATA

            Pursuant to this Court’s instructions to file Dr. Wright’s April 4, 2019 deposition, Dr.

   Wright hereby files his Amended Errata Sheet to supplement plaintiffs’ notice of filing [DE

   312].

           Dated November 26, 2019


           Respectfully submitted,


                                                     Attorneys for Dr. Craig Wright

                                                     RIVERO MESTRE LLP
                                                     2525 Ponce de Leon Boulevard, Suite 1000
                                                     Miami, Florida 33134
                                                     Telephone: (305) 445-2500
                                                     Fax: (305) 445-2505
                                                     Email: arivero@riveromestre.com
                                                     Email: arolnick@riveromestre.com
                                                     Email: amcgovern@riveromestre.com
                                                     Email: zmarkoe@riveromestre.com
                                                     Email: receptionist@riveromestre.com

                                                     By: s/ Andres Rivero
                                                     ANDRES RIVERO
                                                     Florida Bar No. 613819
Case 9:18-cv-80176-BB Document 313 Entered on FLSD Docket 11/26/2019 Page 2 of 2



                                                   JORGE MESTRE
                                                   Florida Bar No. 88145
                                                   AMANDA MCGOVERN
                                                   Florida Bar No. 964263
                                                   ZAHARAH MARKOE
                                                   Florida Bar No. 504734


                                  CERTIFICATE OF SERVICE

         I certify that on November 26, 2019, I electronically filed this document with the Clerk of

  the Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.



                                                              /s/ Andres Rivero_______
                                                              ANDRES RIVERO
                                                              Florida Bar No. 613819
